Exhibit 10.3R

INDEMNITY AGREEMENT

This Agreement, effective as of January 20, 2004, is made and entered into
between First Horizon National Corporation, a Tennessee corporation
(“Corporation”), and                 , a director or officer of Corporation or
one of its subsidiaries (“Indemnitee”).

WHEREAS, Corporation desires to attract and retain outstanding persons as
directors and officers of it and its subsidiaries; and

WHEREAS, Corporation and Indemnitee recognize the increased risk of litigation
and claims being asserted against directors and certain officers of public
companies and their subsidiaries and the need for Corporation to provide
protection against personal liability to enhance Indemnitee’s effective service
to Corporation; and

WHEREAS, Corporation desires to provide in this Agreement for the
indemnification of and advancing of expenses to Indemnitee to the maximum extent
permitted (or not prohibited) by law and as set forth in this Agreement and, to
the extent such insurance is maintained by Corporation, for the continued
coverage of Indemnitee under Corporation’s directors and officers liability
insurance policies;

NOW, THEREFORE, in consideration of the factors stated above, the promises
contained herein, and Indemnitee’s continuing to serve Corporation directly or,
at its request, indirectly through a subsidiary, and intending to be legally
bound hereby, the parties agree as follows:

1. Definitions.

(a) “Change in Control” means the occurrence of any one of the following events:

(i) individuals who, on January 21, 1997, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to January 21, 1997,
whose election or nomination for election was approved by a vote of at least
three-fourths (3/4) of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director; provided, however, that no
individual elected or nominated as a director of the Company initially as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies or
consents by or on behalf of any person other than the Board shall be deemed to
be an Incumbent Director;

(ii) any “Person” (as defined under Section 3(a)(9) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) and as used in Section 13(d) or
Section 14(d) of the Exchange Act) is or becomes a “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 20% or more of the combined voting power
of the Company’s then outstanding securities eligible to vote for the election
of the Board (the “Company

 

1



--------------------------------------------------------------------------------

Voting Securities”); provided, however, that the event described in this
paragraph (ii) shall not be deemed to be a change in control by virtue of any of
the following acquisitions: (A) by the Company or any entity in which the
Company directly or indirectly beneficially owns more than 50% of the voting
securities or interests (a “Subsidiary”), (B) by an employee stock ownership or
employee benefit plan or trust sponsored or maintained by the Company or any
Subsidiary, (C) by any underwriter temporarily holding securities pursuant to an
offering of such securities, or (D) pursuant to a Non-Qualifying Transaction (as
defined in paragraph (iii));

(iii) the consummation of a merger, consolidation, share exchange or similar
form of corporate transaction involving the Company or any of its Subsidiaries
that requires the approval of the Company’s shareholders, whether for such
transaction or the issuance of securities in the transaction (a “Business
Combination”), unless immediately following such Business Combination: (A) more
than 60% of the total voting power of (x) the corporation resulting from such
Business Combination (the “Surviving Corporation”), or (y) if applicable, the
ultimate parent corporation that directly or indirectly has beneficial ownership
of 100% of the voting securities eligible to elect directors of the Surviving
Corporation (the “Parent Corporation”), is represented by Company Voting
Securities that were outstanding immediately prior to the consummation of such
Business Combination (or, if applicable, is represented by shares into which
such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination, (B) no person (other than any employee benefit plan sponsored or
maintained by the Surviving Corporation or the Parent Corporation), is or
becomes the beneficial owner, directly or indirectly, of 20% or more of the
total voting power of the outstanding voting securities eligible to elect
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) and (C) at least two-thirds (2/3) of the members of the
board of directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) were Incumbent Directors at the time of
the Board’s approval of the execution of the initial agreement providing for
such Business Combination (any Business Combination which satisfies all of the
criteria specified in (A), (B) and (C) above shall be deemed to be a
“Non-Qualifying Transaction”); or

(iv) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or a sale of all or substantially all of the
Company’s assets.

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 20% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the Company
shall then occur.

 

2



--------------------------------------------------------------------------------

(b) “Claim” is defined as any threatened, pending or contemplated action, suit
or proceeding, or any inquiry or investigation, whether conducted by Corporation
or any other party, that Indemnitee believes might lead to the institution of
any action, suit or proceeding, whether civil, criminal, administrative,
investigative, or other, in any way arising out of or in connection with or
related to any event or occurrence related to the fact that Indemnitee is or was
a director or officer of Corporation or any of its subsidiaries, or is or was
serving at the request of Corporation or any of its subsidiaries as a director,
officer, employee, trustee, agent or fiduciary of another corporation,
partnership, joint venture, employee benefit plan, political action committee,
trust or other enterprise, or by reason of anything done or not done by
Indemnitee in any such capacity. As used herein, Claim shall include, but is not
limited to, any threatened, pending or contemplated action, suit or proceeding,
or any inquiry or investigation, in any way arising out of or alleging any act,
error or omission by the Indemnitee in the rendering or failure to render
professional services, including legal and accounting services, for or at the
request of the Corporation or any of its subsidiaries; provided such
professional services are within the reasonably anticipated scope of the
Indemnitee’s duties. Additionally, as used herein, “Claim” shall include, but is
not limited to, any threatened, pending or contemplated action, suit or
proceeding arising out of or alleging negligence on the part of the Indemnitee.

(c) “Expenses” is defined as attorney’s fees and all other costs, expenses and
obligations paid or incurred in connection with investigating, defending, being
a witness in or participating in (including any appeals) or preparing to defend,
be a witness in or participate in any Claim.

(d) “Losses” is defined as any judgments, fines, penalties and amounts paid in
settlement or discharge, including all interest assessments and other charges
paid or payable in connection therewith, of a Claim and for which Indemnitee has
not been otherwise reimbursed.

(e) “Reviewing Party” is defined as (i) the directors of Corporation that are
not parties to or interested in the Claim (provided that there shall be at least
two such independent directors) or (ii) in the event that there are not at least
two independent directors or there has been a Change in Control, special,
independent counsel, selected in the manner provided in Section 6.

2. Basic Indemnification.

Subject to the limitations provided in the following sentence and Section 3
herein, Corporation shall indemnify and hold harmless Indemnitee in connection
with any Claim against any and all Expenses and Losses to the maximum extent
permitted (or not prohibited) by law and, if requested by Indemnitee, shall
advance Expenses as soon as practicable but in any event no later than 30 days
after written demand is presented to Corporation. Except as set forth in
Section 4 herein, Indemnitee will not be entitled to indemnification pursuant to
this Agreement in connection with any Claim initiated by Indemnitee against
Corporation or any of its subsidiaries or any director or officer of it or of
any of its subsidiaries except for a Claim in which Corporation has joined or
the initiation of which the Corporation has consented to. In connection with any
determination by Reviewing Party or otherwise as to whether Indemnitee is
entitled to be indemnified under any provision of this Agreement, the burden of
proof shall be on Corporation to establish that Indemnitee is not so entitled.

 

3



--------------------------------------------------------------------------------

3. Limitations on Indemnification.

Notwithstanding anything herein to the contrary (except for any additional
rights contemplated by Section 10(b) herein), the obligations of Corporation to
indemnify Indemnitee under Section 2 shall be subject to the condition that
Reviewing Party shall not have determined that Indemnitee would not be permitted
to be indemnified under applicable law. Corporation is obligated to advance
Expenses within the time period specified in Section 2 herein unless, during
such time period and prior to Expense advancement, Reviewing Party determines
that Indemnitee would not be permitted to be so indemnified under applicable
law. If Expenses are advanced and Reviewing Party subsequently determines that
Indemnitee would not be permitted to be so indemnified under applicable law,
Corporation shall be entitled to be reimbursed by Indemnitee (who hereby agrees
to reimburse Corporation) for all such amounts theretofore paid; provided, if
Indemnitee has commenced legal proceedings in a court of competent jurisdiction
to secure a determination that Indemnitee should be indemnified under applicable
law, any determination made by Reviewing Party that Indemnitee would not be
permitted to be indemnified under applicable law shall not be binding, and
Indemnitee shall not be required to reimburse Corporation for any Expenses
advanced until a final judicial determination is made with respect thereto as to
which all rights of appeal therefrom have been exhausted or lapsed. If there has
been no determination by Reviewing Party or Expenses are not advanced within the
time frame provided in Section 2 or if Reviewing Party determines that
Indemnitee would not be permitted to be indemnified in whole under applicable
law, Indemnitee shall have the right to commence litigation in any court in the
state of Tennessee having subject matter jurisdiction thereof and in which venue
is proper seeking an initial determination by the court or challenging any such
determination by Reviewing Party or any aspect thereof, and Corporation hereby
consents to service of process and to appear in any such proceeding. Any
determination by Reviewing Party otherwise shall be conclusive and binding on
Corporation and Indemnitee. Corporation shall have the burden of proving that
Indemnitee is not entitled to indemnification in any such legal proceeding.

4. Indemnification for Additional Expenses.

Corporation shall indemnify Indemnitee against any and all expenses (including
attorneys’ fees and all other costs, expenses, and obligations of the same sort
as contemplated by Section 1(c)) and, if requested by Indemnitee, shall advance
such expenses to Indemnitee within 30 days after written demand is presented to
Corporation, which expenses are incurred by Indemnitee in connection with any
claim asserted against or claim or action brought by Indemnitee for
indemnification or advance payment of Expenses by Corporation under this
Agreement or for recovery under any directors and officers liability insurance
policies maintained by Corporation, regardless of whether Indemnitee ultimately
is determined to be entitled to such indemnification, expense advance or
insurance recovery. [Note: The expenses provided in Section 4, which are not
repayable to Corporation, are different from the Expenses permitted in
Section 2, which must be repaid to Corporation in the situation described in
Section 3.]

5. Insurance.

To the extent Corporation maintains insurance policies providing directors and
officers liability insurance, Indemnitee shall be covered by such policies, in
accordance with their terms, to the maximum extent of the coverage available for
any Corporation director or officer.

 

4



--------------------------------------------------------------------------------

6. Change in Control.

Corporation agrees that if there is a Change in Control, then with respect to
all matters thereafter arising concerning the rights of Indemnitee to indemnity
payments and Expense advances under this Agreement or any other agreement or
Corporation Charter or Bylaw provision now in effect or hereafter adopted
relating to Claims, Corporation shall seek legal advice only from special,
independent counsel selected by Indemnitee and approved by Corporation (which
approval shall not be unreasonably withheld). Such counsel, among other things,
shall render its written opinion to Corporation and Indemnitee as to whether and
to what extent Indemnitee would be permitted to be indemnified under applicable
law. Corporation agrees to pay the fees of the special, independent counsel
referred to above and fully to indemnify such counsel against any and all
expenses and losses of the same sort as contemplated by Sections 1(c) and 1(d)
arising out of or relating to this Agreement or its engagement pursuant hereto.

7. Creation of Trust.

In the event of a Change in Control or if the Board determines that a Change in
Control is imminent, Corporation shall (and the appropriate officers of
Corporation are hereby authorized and directed to take all action deemed
necessary or desirable in connection herewith) upon the written request of
Indemnitee, create a trust or appropriately amend an existing trust for the
benefit of Indemnitee and from time to time upon written request of Indemnitee
shall fund such trust in an amount sufficient to satisfy any and all Expenses
reasonably anticipated at the time of each such request and any and all Losses
from time to time actually paid or claimed, reasonably anticipated or proposed
to be paid. The amount or amounts to be deposited in the trust pursuant to the
foregoing shall be determined by Reviewing Party. The trustee shall be chosen by
Corporation, but the trustee may not be a party to or interested in a Claim nor
may the trustee be any person or entity (or an affiliate thereof) whose direct
or indirect ownership of Corporation stock has triggered a Change in Control.
Any trust established or amended pursuant hereto shall provide, with respect to
the rights and obligations created under this Agreement, that upon a Change in
Control (i) the trust shall not be revoked or the principal thereof invaded
without the written consent of Indemnitee, (ii) the trustee shall advance any
and all Expenses to Indemnitee within thirty days after written demand is
presented to the trustee (and Indemnitee hereby agrees to reimburse the trust
under the circumstances under which Indemnitee would be required to do so under
Section 3 herein), (iii) the trust shall continue to be funded by Corporation in
accordance with the funding obligations set forth above, (iv) the trustee shall
promptly pay to Indemnitee all amounts for which Indemnitee shall be entitled to
indemnification pursuant to this Agreement or otherwise, and (v) all unexpended
funds in such trust attributable to a Claim, Expense or Loss of Indemnitee shall
revert to Corporation upon a final determination by Reviewing Party or a court
of competent jurisdiction that Indemnitee has been fully indemnified under this
Agreement. If Section 7(v) would otherwise be applicable, then notwithstanding
anything in Section 7(v) to the contrary, at any time a Claim is still pending
against a director or officer of Corporation or any of its subsidiaries who has
entered into an agreement with Corporation substantially similar to this
Agreement, any funds held by the trustee under this Section 7 shall be retained
by the trustee until a final

 

5



--------------------------------------------------------------------------------

determination is made with respect to such Claim and such funds may be used to
pay such Claim. Nothing in this Section shall relieve Corporation of any of its
obligations under this Agreement.

8. Partial Indemnity.

If Indemnitee is entitled under any provision of this Agreement to
indemnification by Corporation for some or a portion of the Expenses or Losses
but not for the total amount thereof, Corporation shall nevertheless indemnify
Indemnitee for the portion thereof to which Indemnitee is entitled.

9. Notification.

Promptly after receipt by Indemnitee of notice of the commencement of any Claim
with respect to which Indemnitee may seek indemnification under this Agreement,
Indemnitee will notify Corporation of the commencement thereof. The failure of
Indemnitee promptly to notify Corporation hereunder shall not, however, relieve
Corporation of its obligations hereunder unless and to the extent that
Corporation was materially prejudiced by such failure to notify promptly.
Corporation will be entitled to participate in a Claim at its own expense and to
assume the defense thereof, with counsel satisfactory to Indemnitee, unless
Indemnitee shall have reasonably concluded that there may be a conflict of
interest between Corporation and Indemnitee in the conduct of the defense of
such action. Even if Indemnitee concludes that no conflict of interest exists,
Indemnitee shall retain the right to employ his or her own counsel and
participate in such action, suit or proceeding, but the fees and expenses of
such counsel incurred after notice from Corporation of its assumption of the
defense thereof shall be at the expense of Indemnitee unless

(i) the employment of counsel by Indemnitee has been authorized or the defense
of the Claim is not permitted to be undertaken by Corporation, or
(ii) Corporation shall not in fact have employed counsel to assume such defense.
Corporation shall not be liable to indemnify Indemnitee under this Agreement for
any amounts paid in settlement of any Claim effected without its written
consent. Corporation shall not settle any Claim in any manner which would impose
any penalty or limitation on Indemnitee without Indemnitee’s written consent.
Neither Corporation nor Indemnitee will unreasonably withhold consent to any
proposed settlement.

10. Miscellaneous.

(a) Presumptions. For purposes of this Agreement, the termination of any claim,
action, suit or proceeding, by judgment, order or settlement (whether with or
without court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law.

(b) Nonexclusive Rights. The rights of Indemnitee hereunder shall be in addition
to any other rights Indemnitee may have under Corporation’s Charter and Bylaws
and the Tennessee Business Corporation Act or otherwise. To the extent that a
change in the Tennessee Business Corporation Act (whether by statute or judicial
decision) permits greater indemnification by agreement than would be afforded
currently under Corporation’s Charter and Bylaws and this Agreement, it is the
intent of the parties hereto that Indemnitee shall enjoy by virtue of this
Agreement the greater benefits so afforded by such change.

 

6



--------------------------------------------------------------------------------

(c) Amendment. No supplement, modification or amendment of this Agreement shall
be binding unless executed in writing by both of the parties hereto. No waiver
of any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provision hereof (whether or not similar) nor shall such
waiver constitute a continuing waiver.

(d) Subrogation. In the event of payment under this Agreement, Corporation shall
be subrogated to the extent of such payment to all rights of recovery of
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including execution of such documents as
may be necessary to enable Corporation effectively to bring suit to enforce such
rights.

(e) Duplicate Payment. Corporation shall not be liable under this Agreement to
make any payment in connection with any Claim made against Indemnitee to the
extent Indemnitee has otherwise actually received payment (under any insurance
policy, Charter provision, Bylaw, or otherwise) of the amounts otherwise
indemnifiable hereunder. Binding Effect. This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective successors, assigns (including any direct or indirect successor or
assign by purchase, merger, consolidation or otherwise to all or substantially
all of the business and/or assets of Corporation), spouses, heirs, and personal
and legal representatives. This Agreement shall continue in effect regardless of
whether Indemnitee continues to serve as a director or officer of Corporation or
any of its subsidiaries or of any other entity at Corporation’s request.

(f) Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the maximum extent permitted by law.

(g) Headings of Sections. Section and subsection headings are for convenience
only and shall not affect the construction of this Agreement.

(h) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Tennessee.

IN WITNESS WHEREOF, Corporation has caused this Agreement to be executed by its
duly authorized officers and Indemnitee has duly executed this Agreement, each
as of the day first above written.

 

ATTEST:

   

FIRST HORIZON NATIONAL CORPORATION

      By:    

Corporate Secretary

   

Name: [authorized officer]

   

Title:

 

 

(Indemnitee)

 

7